—Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: County Court erred in sentencing defendant to consecutive terms of imprisonment upon his conviction of two counts of criminal possession of stolen property in the third degree (Penal Law § 165.50). The two counts of the indictment charge defendant with only a single act of possession {see, People v Taylor, 197 AD2d 858, 859; see also, People v Cleveland, 236 AD2d 802, Iv denied 89 NY2d 1033). We therefore modify the judgment by directing that the terms of imprisonment run concurrently. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Possession Stolen Property, 3rd Degree.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.